Per Curiam. Appellant sold appellee fifty-three hogs at $4.20 per hundred pounds. After they were weighed a dispute arose, and appellant claimed that a mistake of one thousand pounds had been made against him, and upon appellee refusing to pay therefor, suit was brought before a justice of the peace, where appellant recovered a judgment for $42. Upon appeal to the County Court judgment was given for appellee for costs, after a trial before such court and a jury. No question of law is involved, but it being purely a question of fact, and one peculiarly within the province of the jury to determine, we would not be willing to interfere with their verdict, unless it was quite apparent from the evidence that they were mistaken. We find nothing in the case which would warrant us in saying that the jury were mistaken, and hence the judgment of the County Court will be affirmed. Judgment affirmed.